Citation Nr: 1214236	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.

Although the Veteran initially filed a claim for service connection for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record, which includes major depression and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009 (the veteran cannot be held to a medical level of understanding of differences between psychiatric disorders, so that his claim for one also must be considered a claim for any other psychiatric disability whose presence is supported by the record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is warranted in this case before the Board can properly decide the issues on appeal.  With respect to service connection for PTSD, service connection requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Here, in denying the Veteran's claim of entitlement to service connection for PTSD in February 2007, the RO found that the evidence did not show that the Veteran had a confirmed diagnosis of PTSD medically linked to some inservice event or experience.  In regard to an inservice event or experience, the Veteran attributes his psychiatric condition to a motor vehicle accident he experienced in service in April 1970 when he was hit by a car while fixing his car on the side of the road.  He asserts that he was thrown into the lane of incoming traffic and would have been run over had it not been for his fiancé who dragged him to the side of the road.  The record is clear in showing that the Veteran was hit by a car while on leave in service in April 1970 and suffered left leg injuries.  The record also shows that the Veteran was medically discharged from service due to these injuries and is presently service connected for residual injuries to his left femur and left knee, as well as for arthritis strain, right knee.  Since filing his claim for service connection for PTSD in October 2005, the Veteran has asserted that one of the passengers in the car he was driving was killed in the auto accident.  This assertion is first noted on a December 2010 VA psychologist note which reflects the Veteran's report that he always felt guilty about the accident because he was driving and "Duck" had been a passenger who was killed.  Accordingly, an attempt should be made to verify this aspect of the Veteran's reported stressor.  38 C.F.R. § 3.304(f).

Regarding medical evidence diagnosing PTSD, the evidence is not clear.  VA outpatient records from the Veteran's treating psychologist reflect diagnoses of "PTSD, MVA", while VA outpatient records from the Veteran's treating psychiatrist diagnose rule out PTSD.  In addition, a VA examiner in December 2010 opined that it was less likely that the Veteran exhibited PTSD, explaining that the Veteran's symptoms were more "broad-based than PTSD" and appear to have been slightly exaggerated in the psychological testing profile.  Regarding additional psychiatric diagnoses, the Veteran has been diagnosed by his treating VA psychiatrist as having major depression, but the record is devoid of a medical opinion regarding a possible nexus between this diagnosis and service.  In addition, although the December 2010 VA examiner rendered a negative nexus addendum opinion in January 2011 between the Veteran's diagnosed anxiety and service, he did not offer any rational for this opinion.  In light of the foregoing, the RO should schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders, to include PTSD.  38 C.F.R. §§ 3.303, 3.304(f).  

Furthermore, the Board notes that the Veteran's claim for service connection for a psychiatric disability has thus far been developed only on a direct service connection theory of entitlement.  However, the record suggests that the disability may also be secondary to his left lower extremity disabilities in terms of limitation and pain.  This alleged secondary service connection theory of entitlement must be considered/addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").  This includes providing the Veteran with proper VCAA notice and a VA examination that addresses the expanded claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Also, the record is unclear as to whether the Veteran is or has received disability benefits from the Social Security Administration (SSA).  The Veteran testified in February 2012 that he was not receiving SSA benefits, and an inquiry to SSA by VA in December 2005 shows that his claim was denied.  However, a VA mental health assessment report in August 2007 indicates that the Veteran was receiving SSA disability benefits.  Consequently, VA should request all SSA disability determinations as well as the related medical records.  

Lastly, if there is any indication that there are relevant outstanding VA or private psychiatric treatment records, action should be taken to obtain such treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103A and  38 C.F.R. § 3.159(b), and specifically advising him of 38 C.F.R. § 3.310, and the evidence required to support a claim of service connection for a psychiatric disability as secondary to his left femur and left knee disabilities.  The Veteran and his representative should be afforded an appropriate period of time to respond, and the RO should arrange for any further development suggested by their response(s).

2.  Contact SSA and obtain all medical records used in adjudicating the Veteran's application for disability benefits.  Once obtained, all documents must be permanently associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file, and action should be taken in accordance with 38 C.F.R. § 3.159(e).

3.  Take appropriate action to obtain any identified relevant outstanding VA or private treatment records.

4.  Make attempts to verify, through the service department, whether a passenger was killed in the motor vehicle accident in April 1970 (service personnel records indicate that an accident investigation was conducted).  

5.  The Veteran must next be afforded a VA examination with a psychiatrist or psychologist to address the nature and etiology of any current psychiatric disorders.  The claims file must be reviewed in conjunction with this examination.

As to PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder, if present, is etiologically related to a corroborated in-service stressor (his auto accident).  

As to other psychiatric disorders, to include major depression and anxiety, the examiner must provide an opinion as to whether it is at least as likely as not that such diagnosed disorders are etiologically related to service or aggravated by (i.e., increased in severity due to) his service-connected left knee and femur disabilities.

All opinions must take into account the Veteran's own history and contentions and must be supported by a complete rationale in a typewritten report.

6.  Then, the expanded claim for service connection for a psychiatric disorder, to include PTSD, must be readjudicated.  If the determination remains unfavorable, send the Veteran and his representative a Supplemental Statement of the Case and afford them a reasonable period of time in which to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


